Citation Nr: 9921852	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-40 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran, who served on active duty from May 1951 to April 
1953, died in November 1976.  The appellant is the veteran's 
widow and is currently in receipt of VA pension benefits.  
Although the appellant reported remarrying after the 
veteran's death, this second marriage ended with the death of 
the second husband in 1984.  See 38 C.F.R. § 3.55 (1998).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to special monthly 
pension based on the need for regular aid and attendance or 
by reason of being housebound.

In September 1997, the Board issued a decision denying 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  By order dated 
March 1999, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion, vacating and remanding 
the Board decision.  A copy of the joint motion and a copy of 
the Court order have been included in the  claims file.


REMAND

The joint motion provides, inter alia, that the examination 
provided the appellant was inadequate and that the appellant 
should be informed that she should obtain a statement from 
her private physician concerning her condition.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant, 
through her representative, and request 
that she identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, from whom she has 
received any health care since 1994.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent treatment 
records, that have not already been 
obtained.

2. The RO should contact the appellant, 
through her representative, and advise 
her that she may submit any statements 
from her private health care providers 
regarding her health, including whether 
she must be "guarded."

3.  The appellant should be scheduled for 
a VA audiology examination to determine 
the current severity of any hearing loss.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.

4.  Thereafter, the appellant should be 
afforded a VA examination to determine 
the current severity of all of her 
disabilities.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner should offer 
an opinion as to the affect the 
appellant's permanent disabilities have 
on her mobility, including her ability to 
leave her premises.  The examiner should 
also offer an opinion as to the affect 
the appellant's disabilities have on her 
ability to feed, dress, and bathe 
herself, as well as any resulting 
inability to attend to the needs of 
nature or to protect herself from the 
dangers of her environment.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

5.  After the development requested above 
has been completed, the RO should 
readjudicate the appellant's claim.

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, both the appellant and 
her representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



